765 N.W.2d 296 (2009)
In re Chase Luke BROOKMAN, Minor.
Leann Joan Brookman, Petitioner-Appellee, and
Adoption Associates, Appellee,
v.
James Vernon Blevins, II, Respondent-Appellant.
Docket No. 138816. COA No. 287131.
Supreme Court of Michigan.
May 22, 2009.

Order
On order of the Court, the application for leave to appeal the April 7, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *297 not persuaded that the question presented should be reviewed by this Court.